RESOLUCIÓN
En conformidad con la Regla 1 (A)(1) y (A)(2) del Regla-mento de la Comisión de Reputación para el Ejercicio de la Abogacía, 4 L.P.R.A. Ap. XVII-C, recientemente enmen-dado, se nombran como miembros asociados al Ledo. Héctor Saldaña Egozcue y a la Leda. Waleska Delgado Ma-rrero por un término de dos años. Los restantes miembros de la Comisión continuarán en función por los términos que se indican a continuación:
1. Ledo. Doel Quiñones Núñez Presidente, cinco años
2. Leda. Belén Guerrero Calderón Miembro Asociada, cinco años
3. Hon. Carlos V. Dávila Miembro Asociado, cinco años
4. Dr. Robert Stolberg Miembro Asociado, cinco años
5. Ledo. José Guillermo Vivas Miembro Asociado, cinco años
6. Leda. Waleska Delgado Marrero Miembro Asociada, dos años
7. Ledo. Héctor Saldaña Egozcue Miembro Asociado, dos años
*666Los nombramientos y términos dispuestos en esta Reso-lución serán efectivos inmediatamente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo